EXAMINER’S AMENDMENT

This Office action is a reply to the amendment filed on 12/6/2021. Claims 1-4 are pending. No claims have been withdrawn, cancelled or added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Craig Phillips on 12/9/2021.

The application has been amended as follows:

1. (CURRENTLY AMENDED) An anchorage of continuous fiber-reinforced polymer strands, comprising:
a continuous fiber-reinforced polymer strand formed by stranding a plurality of element wires that are bound together multiple continuous fibers in a first direction; and
a single or a plurality of untwisted diameter-expanded portions radially expanded with respect to a diameter of a general portion of the continuous fiber-reinforced polymer strand, the single or plurality of untwisted diameter-expanded portions  being reversely stranded in a direction reverse to said first direction, the single or plurality of untwisted diameter-expanded portions  being radially expanded by filling and curing curable materials in a clearance among the plurality of element wires, portions  receiving bearing resistance by directly contacting at least one surrounding curable materials, selected from the group consisting of concrete, cement grout, and cement mortar.  

3. (CURRENTLY AMENDED) The anchorage of the continuous fiber-reinforced polymer strands according to claim 1, wherein the single or plurality of untwisted diameter-expanded portions  has a length that is at least five to twenty times the diameter of the general portion.  

4. (CURRENTLY AMENDED) The anchorage of the continuous fiber- reinforced polymer strands according to claim 1, wherein the single or plurality of untwisted diameter-expanded portions  has a maximum diameter that is at least 1.2 to 2.6 times the diameter of the general portion.

	Claims 1-4 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 9/30/2021, in light of the claim amendments filed on 9/30/2021 and 12/6/2021 are persuasive. In particular, applicant’s argument that Sentry et al. (US 20120297703) or Ohta (US 7056463) do not teach or disclose, alone or in combination, inter alia, the single or plurality of untwisted diameter-expanded portions being reversely stranded in a direction reverse to said first direction, and being radially expanded by filling and curing curable materials in a clearance among the plurality of element wires (pages 1-2 of applicant’s remarks filed 9/30/2021), as required by claim 1. It would have been beyond the level of ordinary skill in the art to combine or modify any of the cited prior art references to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635